Filed 3/15/22 In re Elena A. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re ELENA A. et al.,                                             B313654

 Persons Coming Under the                                           (Los Angeles County
 Juvenile Court Law.                                                Super. Ct. No. 19CCJP04757)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff,

           v.

 MARTHA C.,

            Defendant and Respondent,

 DAVID A.,

           Defendant and Appellant.
      APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Affirmed.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant David A.
      Lelah S. Fisher, under appointment by the Court of Appeal,
for Defendant and Respondent Martha C.
                     _____________________

       After David A. (father) pled no contest to allegations that
he had abused his two children and their mother, the juvenile
court granted a permanent restraining order prohibiting father
from contacting all three of them. Father appeals that
restraining order, contending that the juvenile court abused its
discretion because it relied upon “nebulous” statements regarding
father’s purported stalking activities and because it erroneously
denied his request to call the children as witnesses at the
evidentiary hearing.
       A juvenile court may issue a restraining order enjoining
anyone from disturbing the peace of a parent or child if a failure
to issue such an order might jeopardize their safety. The record
here unambiguously demonstrates that father severely
traumatized both of his children and their mother over a period
of many years. The documented incidents of domestic violence
with mother were long-standing and predated both children.
Later, he abused mother in front of the children, and, after
separation, began abusing the children during weekend visits,
which he admitted as part of his no contest plea. Indeed, both
children were diagnosed with post-traumatic stress disorder due
to father’s physical and verbal abuse and they were still receiving
psychological treatment at the time of the restraining order




                                2
hearing. Their therapists opined that visitation with father
would be detrimental to their mental health.
       Given substantial evidence of the severe and ongoing
psychological trauma he caused to both of his children and the
mother, the juvenile court did not abuse its discretion in issuing a
restraining order.
       Although the record contains a statement from father’s
counsel that he intended to call the children as witnesses at the
contested hearing, it does not reflect either that the juvenile court
affirmatively denied his request, or what the juvenile court’s
reasoning for rejecting such testimony might have been. Father
has therefore failed to provide us with an adequate record to
review, and he essentially concedes this point in his opening
brief. Further, in light of the overwhelming evidence of father’s
abuse and traumatization of his two children, the juvenile court
would not have erred in refusing to order their testimony under
the circumstances.
       Accordingly, we affirm the juvenile court’s orders.

     FACTUAL AND PROCEDURAL BACKGROUND1
A.   The Family
     Father had two children with his wife, Martha C. (mother).
Elena A. was born in 2008, and Gabriel A. followed in 2012.


      1 Father did not designate the record in the prior appeal as
part of the record in this appeal, instead citing to portions of the
prior record in his opening and reply briefs. A request for judicial
notice would have been more appropriate. (Evid. Code, §§ 452,
455, 459.) In any event, both sides cite to the prior record, so in
an abundance of caution we will take judicial notice of the record
in the prior appeal on our own motion.




                                 3
When mother and father divorced in 2016, mother took sole
physical custody of both children. Father shared legal custody
and had the right to regular visitation.
B.     Initial Investigation into Abuse Allegations
       On June 6 and 9, 2019, the Los Angeles County
Department of Children and Family Services (the Department)
received multiple referrals alleging that the children showed
signs of physical abuse after returning from weekend visits with
father. The children reportedly came home with bruises,
scratches, and bloody noses. Gabriel disclosed that father “hit
him . . . on his back and on his body.” When the children began
resisting visits with father, father roughly forced them into his
car, causing bruising on their backs. The children told one of the
reporting parties that they had also witnessed domestic violence
between their parents.
       When the Department interviewed the children, they
reported that father physically abused them as a form of
discipline. They said that father once pulled on Gabriel’s ear so
hard that the skin broke, causing his ear to bleed. The
Department found a corresponding scar on Gabriel’s left ear lobe.
The children also stated that father had locked Gabriel into a
dark closet and, when Gabriel tried to escape, father “barricaded
the door with his own body” to keep him trapped. The children
said that father would “force feed” Gabriel, attempting to force
him “to eat his food within 10 seconds.” And Elena said that
father “pulled her by the hair and threatened to discipline [her]
in the same manner father disciplines [Gabriel].” The children
both reported being fearful of their father.




                                4
       The children also confirmed that they had witnessed father
physically abuse their mother. Gabriel reported that he had once
seen father “choke” mother while holding her against the wall.
       Mother admitted that father had been physically and
verbally abusive since they first began dating in 2004. She said
that he had continued to push, shove, and sexually assault her
after their 2016 separation, with the most recent incident taking
place in November 2018. Mother had attempted to move away
from father to place distance between them, but claimed that
when father “threat[ened] to remove the children from her care if
mother did not provide him with [her] new home address,” she
buckled and gave him the family’s new address. She said that
father would “make . . . unannounced visits to her home to
continue to intimidate her and the children.” When she
attempted to obtain a restraining order against father, her
application was denied.
C.     Jurisdiction Petition
       On July 26, 2019, the Department filed a petition
requesting jurisdiction alleging that the children were subject to
dependency jurisdiction pursuant to section 300, subdivisions (a),
(b)(1), and (j) of the Welfare and Institutions Code.2
       On September 23, 2019, at the jurisdiction hearing, father
pled no contest to an amended version of the jurisdiction petition,
which alleged three counts.3 Count a-1 alleged that father


      2Subsequent undesignated statutory citations are to the
Welfare and Institutions Code.
      3 Father filed an appeal from jurisdiction and disposition
orders pursuant to In re Phoenix H. (2009) 47 Cal.4th 835. We
dismissed that appeal in an order filed June 10, 2020 (B302181).




                                 5
“inappropriately disciplined” Gabriel with a litany of physical
abuse, including “str[iking] [him] with . . . father’s hands, fists
and objects,” “pull[ing] and dragg[ing] [Gabriel] by [his] ear[,]
causing [Gabriel’s] ear to bleed and sustain a scar to [his] left ear
lobe,” and “put[ting] [Gabriel] in a closet for an extended period of
time.” Count b-2 alleged that father also inappropriately
disciplined Elena by “pull[ing] [her] hair” and “threaten[ing] to
hit [her].” Finally, count b-3 alleged that father “ha[d] a history
of engaging in physical altercations [with mother] in the presence
of the children,” including by choking her, holding her against a
wall, and pushing her.4
       The juvenile court ordered mother to retain physical
custody of the children and removed the children from father, but
it allowed him to have monitored visitation.
D.    Children Refuse Visitation with Father
      On December 5, 2019, the Department reported that it had
been unable to facilitate visitation between children and father,
as the children repeatedly stated that they did not want to see
him. Elena told interviewers that she “does not wish to see her
father nor speak with him,” because “father [is] not very loving”
and “father pretends to be a nice guy but he’s actually mean.”
Gabriel shared that he struggled with “visions of dark shadows at
night, episodes of urinating on himself, and difficulty showering
alone.” He said that he was scared of father, and feared that
father would remove him from mother’s home.
      Initially, the Department was concerned that mother was
coaching the children. Accordingly, it instructed all personnel to


      4 The amended petition struck all allegations that mother
failed to protect the children.




                                 6
conduct interviews with the children outside of the home and
away from mother. Despite these precautions, the children
continuously protested the Department’s efforts at facilitating
visitation. On October 7, 2019, the children repeated that they
did not want to see their father. On October 16, the children
continuously cried at the suggestion that they visit their father.
Elena cried, “Why won’t anyone believe me?” When the
Department finally convinced the children to see father on
November 20, 2019, father was asked to leave after just 15
minutes because Elena burst into tears, “curled herself in a ball,”
and “turned her face from . . . father.”
       Both children were diagnosed with post-traumatic stress
disorder due to father’s physical abuse. One therapist
recommended against visitation, stating that the entire family
experienced anxiety and fear about father. Gabriel’s therapist
opined that visits with father would put him at risk of triggering
symptoms and be detrimental to his health.
       Although mother had enrolled in the protective services
required by her case plan, she struggled to overcome the trauma
inflicted by years of abuse at father’s hands. She reported that
she “live[d] in fear continuously,” and was afraid that father “will
break into their home and take the children away and kill her.”
Mother confessed that she had given father her current address
in an attempt to stop his endless stream of harassing phone calls,
which she claimed had gotten her fired from her job.
       On December 5, 2019, at an appearance progress hearing,
the juvenile court revoked visitation rights with Gabriel,
concluding that visits with Gabriel would be detrimental to him.
Although the court allowed father to have weekly visitation with
Elena, she consistently refused to visit him.




                                 7
       On March 3, 2020, the Department submitted a status
review report recommending that mother retain custody. It
opined that mother “has displayed protective capacities to ensure
the safety of the children, evidenced by[, inter alia, her] efforts to
obtain a restraining order against father.” The Department also
made an unfavorable risk assessment of father, citing his
infrequent cooperation with the Department, failure to
“demonstrate new skills needed to protect the children,” and the
fact that he had not been able to repair his bond with the
children since the case started.
E.     Continuance due to COVID-19 Pandemic
       The next review hearing was scheduled to be held on
March 23, 2020. However, due to the onset of the COVID-19
pandemic, the hearing was continued for almost one year, until
February 26, 2021.
       On February 26, 2021, the Department submitted its next
status review report. Father had begun cooperating with the
department and had completed parenting classes. Mother had
completed her services and was working hard to create a
protective environment for the children. However, mother still
struggled with traumatic flashbacks due to “what [the family]
went through with father.”
       Although mother said that she would support the children
if they decided that they wanted to see father, they both
continued to refuse to see him. On February 21, 2020, for
example, Gabriel told interviewers that he “d[id]n’t want to see
[father], he’s mean, he hits me, and my mom doesn’t hit me.” He
said that whenever he saw someone who looked like father, he
“g[ot] scared and start[ed] speed walking.” On April 21, 2020,
Elena echoed Gabriel, stating that she did not want any form of




                                  8
contact with her father because he “[i]s scary, he hurts my
brother and me a lot and that’s not right.” The children’s
therapists both agreed that visits with father would be
detrimental to the children’s mental health.
      Despite lingering issues with father, the Department
concluded that mother had successfully provided a safe home for
the children. It recommended that the juvenile court terminate
jurisdiction and return the children to mother’s sole physical
custody, with the option for monitored visitation with father
when the children were ready for it.
F.    Temporary Restraining Order
      On April 29, 2021, mother filed her second request for a
temporary restraining order (TRO).5 In addition to father’s long
history of domestic violence and physical abuse, mother alleged
that on three separate occasions in 2020, she saw a car that she
believed to be father’s following her through her neighborhood.
She also claimed that, during the 2019-2020 school year,
Gabriel’s teacher reported that she saw a man attempting to pick
up Gabriel after school, and that she refused to release Gabriel to
that man. Mother additionally alleged that both Gabriel and his
maternal aunt had seen what they believed to be father’s car
outside the family house on two occasions in March 2021.
      On April 27, 2021, Gabriel corroborated this account with
the Department, telling an interviewer that he was scared to do

      5In a prior order, the juvenile court issued a temporary
stay-away order between the parents but did not rule on mother’s
request for a TRO, instead continuing the matter to a contested
hearing on April 29, 2021. Mother filed a second, identical TRO
request on the day of the contested hearing, as her first TRO
request had presumably expired.




                                 9
his homework near any windows in case his father drove by the
house and saw him.
       In a last minute information submitted to the juvenile
court, the Department reported that mother had been receiving
calls from unknown or private numbers attempting to confirm
her address and obtain information about her and the children’s
schedules. The information also reported that, on April 26, 2021,
Elena told interviewers that she will be “extremely happy” when
their case closes, because she “wo[uld]n’t have to see [father], he’s
caused [her] family a lot of pain and fear.”
       At the contested hearing on April 29, 2021, minors’ counsel
informed the court that the children had specifically asked to be
put on the restraining order, as “[t]hey are concerned about
father knowing where they live and potentially stalking
[mother].”
       The juvenile court granted mother’s request and issued the
requested TRO over father’s objections, reasoning that it was an
appropriate measure because “at this point in time, the kids are
afraid.”
G.    Permanent Restraining Order and Termination of
      Jurisdiction
      The juvenile court initially set a contested hearing for
May 12, 2021, to determine whether a permanent restraining
order should be issued against father.
      Father attempted to submit hundreds of pages of
screenshots from his phone’s Google Maps application and
printouts of a tracking device that he had allegedly installed on
his car. He claimed that these documents showed that he had
not driven anywhere near mother’s house or the children’s school
over the claimed time periods.




                                 10
        The juvenile court explained to father’s counsel that such
documents would be considered inadmissible hearsay if he could
not provide a foundation for them by, for example, retaining an
expert who could attest to the manner in which these devices
record a person’s location information. The court granted an
additional continuance to June 9, 2021, to give father’s counsel
the opportunity to perfect this evidence.
        Father also asked the juvenile court to order mother and
the children to be present in court to be available for in-person
testimony, due to father’s “belie[f] that the children have been
coached by [mother] and will be susceptible to this if the hearing
is conducted” virtually.
        On June 9, 2021, the matter proceeded to a contested joint
hearing to determine whether a permanent restraining order
should issue against father, and whether dependency jurisdiction
should be terminated.
        Minors’ counsel asked the juvenile court to terminate
jurisdiction only if it granted the permanent restraining order.
She later explained that “[i]n light of the anticipation of the
supervision of this case concluding, the children became fearful.”
She informed the court that the children “want[ed] the
restraining order, and want[ed] some means of protection past
when this court’s supervision concludes.”
        Because the children’s position on terminating jurisdiction
depended on the issuance of a permanent restraining order, the
juvenile court first turned to the matter of the restraining order.
After hearing preliminary arguments, the juvenile court rejected
all of father’s exhibits consisting of the Google Maps screenshots
and tracking device printouts, as he had not retained the
suggested expert or laid any other foundation that could render




                                11
them admissible. It also informed father that, pursuant to
Evidence Code section 352,6 it would disallow the excessive
number of witnesses on the list he had submitted. Father’s
counsel stated that because “the court has indicated and denied
my request, previously, for me to call the children, over our
objection,” his only witnesses would be mother and father.
      During the hearing on June 10 and 23, 2021, father and
mother testified. Father denied surveilling mother and the
children, denied knowing where they lived, and denied
instructing anyone to follow them on his behalf. Mother testified
regarding the three times in 2020 when she saw a dark car
following her, and clarified that she had seen father driving the
car on two occasions.
      Mother testified that she had attempted to obtain a
restraining order against father multiple times, but had been
unsuccessful. After mother saw father following her by car in
February of 2020, she said that she wanted to get a restraining
order but was told that she couldn’t pursue one at that time, and
that she would not be granted one because she did not have
photographs or other proof that he had been following her. When
she tried to get a restraining order later that year, she said that
again the “answer was, no. There’s a pandemic going on. When I
would try to go to court, it was closed. They wo[uld]n’t see me.”
She testified that she was finally able to request the present
restraining order by phone in March of 2021.

      6  “The court in its discretion may exclude evidence if its
probative value is substantially outweighed by the probability
that its admission will (a) necessitate undue consumption of time
or (b) create substantial danger of undue prejudice, of confusing
the issues, or of misleading the jury.” (Evid. Code, § 352.)




                                12
        At the end of mother’s testimony, the juvenile court asked
father for his next witness. Father’s counsel said that he had no
further witnesses to call.
        After hearing further argument on both the restraining
order and on the termination of jurisdiction, the juvenile court
terminated jurisdiction and issued a custody order giving mother
sole physical and legal custody. The court ordered monitored
visitation, but noted that “these children are old enough that they
are not going to be physically forced to visit.”
        With respect to the restraining order, father argued that
because he had completed his case plan, which included anger
management and domestic violence classes, the domestic violence
issues that led to dependency jurisdiction were no longer
relevant. The juvenile court disagreed, concluding that “the fact
that I’m having this [restraining order] hearing is an indication
. . . that the issues have not been ameliorated.”
        The juvenile court noted that although father “ha[d]
completed his programs . . . it appears that there has been no real
change. The children are still fearful of the father, and do not
want to have anything to do with him.” Further, the juvenile
court relied upon the allegations of domestic abuse that the court
sustained in the initial jurisdiction petition, and on the court’s
finding that the person “who appears to be stalking [mother] . . .
when I look at all of the evidence, it’s most likely [father], based
upon the evidence of the mother, of his children, of the school.”
Accordingly, the juvenile court entered a three-year restraining
order prohibiting father from contact with mother and the
children, apart from court-ordered visitation.
        Father timely appealed.




                                13
                          DISCUSSION
A.     The Juvenile Court Properly Issued a Permanent
       Restraining Order Against Father
       Father argues that we should vacate the restraining order
because the evidence brought against him did not support its
issuance. He contends that his no contest plea to the abuse
allegations that led to dependency jurisdiction could not provide a
basis for the permanent restraining order, as he had not engaged
in any violent conduct in the two years since the allegations were
sustained.
       After the Department has filed a section 300 petition
requesting dependency jurisdiction, the juvenile court may issue
a restraining order pursuant to section 213.5. Under section
213.5, subdivision (a), the juvenile court may issue an order
enjoining any person from disturbing the peace of the child, as
well as that of the child’s parent or caregiver. The movant need
not provide “ ‘evidence that the restrained person has previously
molested, attacked, struck, sexually assaulted, stalked, or
battered the child.’ [Citation.] Nor does it require evidence of a
reasonable apprehension of future abuse.” (In re C.Q. (2013) 219
Cal.App.4th 355, 363.) Instead, the juvenile court may issue a
section 213.5 restraining order if it determines that “ ‘ “failure to
make [the order] may jeopardize the safety of the petitioner.” ’ ”
(Ibid.)
       “In reviewing the issuance of a restraining order under
[section 213.5], ‘we view the evidence in a light most favorable to
the respondent, and indulge all legitimate and reasonable
inferences to uphold the juvenile court’s determination.’ ” (In re
Bruno M. (2018) 28 Cal.App.5th 990, 996-997.) While “[s]everal
courts have applied the substantial evidence standard in




                                 14
reviewing the issuance of a restraining order under section 213.5”
(In re N.L. (2015) 236 Cal.App.4th 1460, 1465), others have
applied both the substantial evidence and abuse of discretion
standards. (See, e.g., In re Carlos H. (2016) 5 Cal.App.5th 861,
866 [“appellate courts apply the substantial evidence standard to
determine whether sufficient facts supported the factual findings
in support of a restraining order and the abuse of discretion
standard to determine whether the court properly issued the
order”].) “The practical differences between these two standards
in this context are not significant.” (In re N.L., supra, at p. 1466.)
       The record in this case demonstrates that father had
severely traumatized his children. Father had a long history of
domestic violence with mother, predating both children. He
abused mother in front of the children, and, after he and mother
separated, began abusing the children during weekend visits.
Both Elena and Gabriel had been diagnosed with post-traumatic
stress disorder due to father’s physical and verbal abuse. They
were still receiving psychological treatment for this condition at
the time of the restraining order hearing. Each of the children’s
therapists had advised that visitation with father would be
detrimental to their mental health. (In re A.M. (2019) 37
Cal.App.5th 614, 619 [restraining order was appropriate where
“there was sufficient evidence that any contact between [a father
and his daughter] would jeopardize her emotional and
psychological safety”].)
       Although father eventually completed a series of violence
prevention classes and expressed remorse for the pain he had
caused to his family, he was unable to successfully complete one
visit with the children in two years. Elena and Gabriel
repeatedly expressed fear of father and insisted that they did not




                                 15
want to visit with him, even when the Department made efforts
to counteract any potential coaching from mother. (Compare
with In re N.L., supra, 236 Cal.App.4th at pp. 1468-1469
[vacating a restraining order where the Department’s reports
indicated the child’s recent interactions with the restrained
parent were favorable, and the child said that she enjoyed
visiting the restrained parent] and In re C.Q., supra, 219
Cal.App.4th at p. 364 [same, where children “stated they want
visits with their father and are not afraid of him”].) Under these
circumstances, the juvenile court had ample reason to conclude
that contact with father could jeopardize the children’s safety.
       Father also argues that mother’s allegations about him
following the family at their home and at the children’s school
were “strikingly vague, speculative and devoid of evidentiary
support.” Whatever may be said about the stalking allegations
and father’s positive progress, these positive steps do not
ameliorate the terrible and lingering past trauma he inflicted on
mother and his children.
       Under either standard of review, the juvenile court
properly issued a permanent restraining order against father.
B.    The Record Does Not Adequately Support Father’s
      Claim that the Juvenile Court Denied Father’s
      Request to Call the Children as Witnesses
      Father also claims that the court erroneously denied his
request to call the children as witnesses during the hearing. 7 He

      7 Father suggests that this error also affects the orders
terminating jurisdiction and awarding full custody to mother,
arguing that the matter should be remanded to the juvenile court
for a new hearing at which father could solicit the children’s
testimony on these issues. However, he has not adequately




                                16
argues that this denial violated his constitutional rights to
confrontation.
        The record supporting this contention is ambiguous.
Whereas father’s trial counsel asserted that the juvenile court
had previously denied his request to “cross-examine” the
children, the record does not reflect any argument regarding that
issue or the juvenile court’s ruling. Indeed, father’s opening brief
concedes that “[t]he record does not reflect that the court
addressed [the] request[ ].” While it is true that the juvenile
court indicated at the time of the hearing that it would exercise
its discretion under section 352 of the Evidence Code to exclude
many of father’s witnesses, it did not specifically address father’s
request to have the children testify. And, when the juvenile court
specifically asked father whether he would like to call additional
witnesses at the conclusion of mother’s testimony, father
answered that he would not call additional witnesses and moved
to proceed to closing arguments.
        As the appellant, father bears the burden of providing an
adequate record. (In re Marriage of Deal (2020) 45 Cal.App.5th
613, 622 [“Under well-established rules of appellate procedure,
. . . the appellant[ ] has the burden to provide an adequate record
on appeal”].) Because the record before us does not unequivocally

briefed this argument; his briefs assert, without citation to legal
authority, that father was entitled to receive the children’s
testimony regarding various “statements appear[ing] in the social
worker’s report for the section 364 hearing.” Accordingly, these
claims are abandoned. (Landry v. Berryessa Union School Dist.
(1995) 39 Cal.App.4th 691, 699-700 [“When an issue is
unsupported by pertinent or cognizable legal argument it may be
deemed abandoned and discussion by the reviewing court is
unnecessary”].)




                                17
demonstrate that the juvenile court denied father’s request, he
has failed to establish error. (People v. Accredited Surety &
Casualty Co. (2019) 34 Cal.App.5th 891, 900 [“ ‘ “Failure to
provide an adequate record on an issue requires that the issue be
resolved against [the appellant]” ’ ”]; see also In re Jaime R.
(2001) 90 Cal.App.4th 766, 772 [a parent asserting a violation of
a fundamental constitutional right “ ‘the parent must also show
there was a “determinative difference” in the outcome of the
proceeding by reason of the parent’s lack of counsel, such that the
proceeding was rendered fundamentally unfair to the parent’ ”];
Ward v. Litowsky (1970) 5 Cal.App.3d 437, 440 [“If appellant
wished us to consider whether the alleged [error] prejudicially
affected the [proceedings], [he] should have presented us with a
record which included [it]”].)8




      8 Even were we to reach the merits of this argument, we
would reject it. A parent’s right to call their child as a witness in
a dependency case is not absolute. (In re Jaime R., supra, 90
Cal.App.4th at p. 771.) To the contrary, the juvenile court may
refuse to honor such a demand if it would traumatize or
psychologically damage the child, and the child’s testimony is
unnecessary. (In re Jennifer J. (1992) 8 Cal.App.4th 1080, 1087.)
Father’s speculation that the children could have testified in his
favor with regard to the permanent restraining order is
contradicted by the overwhelming evidence that his children
feared him and continuously expressed that they did not want
any contact with him.




                                  18
                          DISPOSITION
      The juvenile court’s orders are affirmed.
      NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                19